

Exhibit 10.4
 
AMENDED and RESTATED
 
CHANGE IN CONTROL SEVERANCE AGREEMENT
 


THIS AGREEMENT is entered into as of the 1st  day of August, 2008 (the
“Effective Date”) by and between CONMED Corporation, a New York corporation (the
“Company”), and Daniel S. Jonas, residing at 316 Highland Avenue, Syracuse, New
York 13203
 
W I T N E S S E T H
 
WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its stockholders; and
 
WHEREAS, the Company recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control may arise and that such
possibility may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and
 
WHEREAS, the Company and Executive have previously entered into a Change in
Control Severance Agreement, dated as of May 2, 2000, which is hereby amended
and restated; and
 
WHEREAS, the Board (as defined in Section 1) has determined that it is in the
best interests of the Company and its stockholders to secure Executive’s
continued services and to ensure Executive’s continued dedication to his duties
in the event of any threat or occurrence of a Change in Control (as defined in
Section 1) of the Company; and
 
WHEREAS, the Company wishes Executive to enter into a confidentiality agreement,
which Executive is willing to do, as a condition of entering into this
Agreement; and
 
WHEREAS, the Board has authorized the Company to enter into this Agreement.
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and Executive hereby
agree as follows:
 
1.           Definitions.  As used in this Agreement, the following terms shall
have the respective meanings set forth below:
 
(a)         “Board” means the Board of Directors of the Company.
 
(b)         “Bonus Amount” means the highest annual incentive bonus earned by
Executive from the Company (or its affiliates) during the last three (3)
completed fiscal years of the Company immediately preceding Executive’s Date of
Termination (annualized in the event Executive was not employed by the Company
(or its affiliates) for the whole of any such fiscal year).
 


 

 
E-43

--------------------------------------------------------------------------------

 

(c)         “Cause” means (i) the willful and continued failure of Executive to
perform substantially his duties with the Company (other than any such failure
resulting from Executive’s incapacity due to physical or mental illness or any
such failure subsequent to Executive being delivered a Notice of Termination
without Cause by the Company or delivering a Notice of Termination for Good
Reason to the Company) after a written demand for substantial performance is
delivered to Executive by the Board which specifically identifies the manner in
which the Board believes that Executive has not substantially performed
Executive’s duties, or (ii) the willful engaging by Executive in illegal conduct
or gross misconduct which is demonstrably and materially injurious to the
Company or its affiliates.  For purpose of this paragraph (b), no act or failure
to act by Executive shall be considered “willful” unless done or omitted to be
done by Executive in bad faith and without reasonable belief that Executive’s
action or omission was in the best interests of the Company or its
affiliates.  Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board, based upon the advice of counsel for the
Company or upon the instructions of the Company’s chief executive officer or
another senior officer of the Company shall be conclusively presumed to be done,
or omitted to be done, by Executive in good faith and in the best interests of
the Company.  Cause shall not exist unless and until the Company has delivered
to Executive a copy of a resolution duly adopted by three-quarters (3/4) of the
entire Board (excluding Executive if Executive is a Board member) at a meeting
of the Board called and held for such purpose (after reasonable notice to
Executive and an opportunity for Executive, together with counsel, to be heard
before the Board), finding that in the good faith opinion of the Board an event
set forth in clauses (i) or (ii) has occurred and specifying the particulars
thereof in detail.
 
(d)         “Change in Control” means the occurrence of any one of the following
events:
 
(i)           individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the Effective Date, whose election or nomination for election was approved by
a vote of at least two-thirds of the Incumbent Directors then on the Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director;
 
(ii)           any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act),
 

 
E-44

--------------------------------------------------------------------------------

 

directly or indirectly, of securities of the Company representing 25% or more of
the combined voting power of the Company’s then outstanding securities eligible
to vote for the election of the Board (the “Company Voting Securities”);
provided, however, that the event described in this paragraph (ii) shall not be
deemed to be a Change in Control by virtue of any of the following
acquisitions:  (A) by the Company or any Subsidiary, (B) by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, (C) by any underwriter temporarily holding securities pursuant to an
offering of such securities, (D) pursuant to a Non-Qualifying Transaction (as
defined in paragraph (iii)), or (E) pursuant to any acquisition by Executive or
any group of persons including Executive (or any entity controlled by Executive
or any group of persons including Executive);
 
(iii)           the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or any
of its Subsidiaries that requires the approval of the Company’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business
Combination:  (A) more than 50% of the total voting power of (x) the corporation
resulting from such Business Combination (the “Surviving Corporation”), or (y)
if applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 25%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or
 
(iv)           the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or a sale of all or substantially all
of the Company’s assets.
 
Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial
 

 
E-45

--------------------------------------------------------------------------------

 

ownership of more than 25% of the Company Voting Securities as a result of the
acquisition of Company Voting Securities by the Company which reduces the number
of Company Voting Securities outstanding; provided, that if after such
acquisition by the Company such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control of the Company shall then occur.
 
(e)         “Date of Termination” means (1) the effective date on which
Executive’s employment by the Company terminates as specified in a prior written
notice by the Company or Executive, as the case may be, to the other, delivered
pursuant to Section 10 or (2) if Executive’s employment by the Company
terminates by reason of death, the date of death of Executive.
 
(f)         “Disability” means termination of Executive’s employment by the
Company due to Executive’s absence from Executive’s duties with the Company on a
full-time basis for at least one hundred eighty (180) consecutive days as a
result of Executive’s incapacity due to physical or mental illness.
 
(g)         “Good Reason” means, without Executive’s express written consent,
the occurrence of any of the following events after a Change in Control:
 
(i)           (A) any change in the duties or responsibilities (including
reporting responsibilities) of Executive that is inconsistent in any material
and adverse respect with Executive’s position(s), duties, responsibilities or
status with the Company immediately prior to such Change in Control (including
any material and adverse diminution of such duties or responsibilities);
provided, however, that Good Reason shall not be deemed to occur upon a change
in duties or responsibilities (other than reporting responsibilities) that is
solely and directly a result of the Company no longer being a publicly traded
entity and does not involve any other event set forth in this paragraph (g) or
(B) a material and adverse change in Executive’s titles or offices with the
Company as in effect immediately prior to such Change in Control;
 
(ii)           a material reduction by the Company in Executive’s rate of annual
base salary or annual target bonus opportunity (including any material and
adverse change in the formula for such annual bonus target), as in effect
immediately prior to such Change in Control or as the same may be increased from
time to time thereafter;
 
(iii)           any requirement of the Company that Executive (A) be based
anywhere more than fifty (50) miles from the office where Executive is located
at the time of the Change in Control or (B) travel on Company business to an
extent substantially greater than the travel obligations of Executive
immediately prior to such Change in Control;
 
(iv)           the failure of the Company to continue in effect any
material employee benefit compensation welfare benefit or fringe benefit plan in
which Executive is eligible to participate in immediately prior to such Change
in Control or the taking of any action by the Company which would
materially adversely affect
 

 
E-46

--------------------------------------------------------------------------------

 

Executive’s contribution level or ability to participate in or materially reduce
Executive’s benefits under any such plan, unless Executive is permitted to
participate in other plans providing Executive with substantially equivalent
benefits in the aggregate (at substantially equivalent Executive
contribution  with respect to welfare benefit plans) or
 
(v)           the failure of the Company to obtain the assumption of this
Agreement from any successor as contemplated in Section 9(b).
 
An isolated, insubstantial and inadvertent action taken in good faith and which
is remedied by the Company within ten (10) days after receipt of notice thereof
given by Executive shall not constitute Good Reason.  Executive’s right to
terminate employment for Good Reason shall not be affected by Executive’s
incapacities due to mental or physical illness and Executive’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any event or condition constituting Good Reason; provided, however, that
such event shall not constitute Good Reason under this Agreement unless (i)
Executive provides notice to the Company within the ninety (90) days following
the initial existence of an event constituting Good Reason, (ii) the Company
does not remedy such event (if remediation is possible) within thirty (30) days
following the Company’s receipt of notice of such event, and (iii) Executive
separates from service with the Company within two (2) years following the
initial existence of such an event constituting Good Reason.
 
(h)         “Qualifying Termination” means a termination of Executive’s
employment (i) by the Company other than for Cause or (ii) by Executive for Good
Reason.  Termination of Executive’s employment on account of death, Disability
or Retirement shall not be treated as a Qualifying Termination.
 
(i)         “Retirement” means Executive’s mandatory retirement (not including
any mandatory early retirement) in accordance with the Company’s retirement
policy generally applicable to its salaried employees, as in effect immediately
prior to the Change in Control, or in accordance with any retirement arrangement
established with respect to Executive with Executive’s written consent.
 
(j)         “Subsidiary” means any corporation or other entity in which the
Company has a direct or indirect ownership interest of 50% or more of the total
combined voting power of the then outstanding securities or interests of such
corporation or other entity entitled to vote generally in the election of
directors or in which the Company has the right to receive 50% or more of the
distribution of profits or 50% of the assets or liquidation or dissolution.
 
(k)         “Termination Period” means the period of time beginning with a
Change in Control and ending two (2) years and six (6) months following such
Change in Control.  Notwithstanding anything in this Agreement to the contrary,
if (i) Executive’s employment is terminated prior to a Change in Control for
reasons that would have constituted a Qualifying Termination if they had
occurred following a Change in Control; (ii) Executive reasonably demonstrates
that such termination (or Good Reason event) was at the request of a third party
who had indicated an intention or taken steps reasonably
 

 
E-47

--------------------------------------------------------------------------------

 

calculated to effect a Change in Control; and (iii) a Change in Control
involving such third party (or a party competing with such third party to
effectuate a Change in Control) does occur, then for purposes of this Agreement,
the date immediately prior to the date of such termination of employment or
event constituting Good Reason shall be treated as a Change in Control.  For
purposes of determining the timing of payments and benefits to Executive under
Section 4, the date of the actual Change in Control shall be treated as
Executive’s Date of Termination under Section 1(e).
 
2.           Obligation of Executive.  In the event of a tender or exchange
offer, proxy contest, or the execution of any agreement which, if consummated,
would constitute a Change in Control, Executive agrees not to voluntarily leave
the employ of the Company, other than as a result of Disability, retirement or
an event which would constitute Good Reason if a Change in Control had occurred,
until the Change in Control occurs or, if earlier, such tender or exchange
offer, proxy contest, or agreement is terminated or abandoned.
 
3.           Term of Agreement.  This Agreement shall be effective on the date
hereof and shall continue in effect until the Company shall have given three (3)
years’ written notice of cancellation; provided, that, notwithstanding the
delivery of any such notice, this Agreement shall continue in effect for a
period of two (2) years after a Change in Control, if such Change in Control
shall have occurred during the term of this Agreement.  Notwithstanding anything
in this Section to the contrary, this Agreement shall terminate if Executive or
the Company terminates Executive’s employment prior to a Change in Control
except as provided in Section 1(k).
 
4.           Payments Upon Termination of Employment.
 
(a)         Qualifying Termination.  If during the Termination Period the
employment of Executive shall terminate pursuant to a Qualifying Termination,
then the Company shall provide to Executive:
 
(i)           within ten (10) days following the Date of Termination a lump-sum
cash amount equal to the sum of (A) Executive’s base salary through the Date of
Termination and any bonus amounts which have become payable, to the extent not
theretofore paid or deferred, (B) a pro rata portion of Executive’s annual bonus
for the fiscal year in which Executive’s Date of Termination occurs in an amount
at least equal to (1) Executive’s Bonus Amount, multiplied by (2) a fraction,
the numerator of which is the number of days in the fiscal year in which the
Date of Termination occurs through the Date of Termination and the denominator
of which is three hundred sixty-five (365), and reduced by (3) any amounts paid
from the Company’s annual incentive plan for the fiscal year in which
Executive’s Date of Termination occurs and (C), any compensation previously
deferred by Executive other than pursuant to a tax-qualified plan (together with
any interest and earnings thereon) and any accrued vacation pay, in each case to
the extent not theretofore paid; plus
 
(ii)           within ten (10) days following the Date of Termination, a
lump-sum cash amount equal to (i) three (3) times Executive’s highest annual
rate of base salary during the 12-month period immediately prior to Executive’s
Date of Termination, plus (ii) three (3) times Executive’s Bonus Amount.
 

 
E-48

--------------------------------------------------------------------------------

 



 
(b)         If during the Termination Period the employment of Executive shall
terminate pursuant to a Qualifying Termination, the Company shall continue to
offer, for a period of (3) years following Executive’s Date of Termination,
Executive (and Executive’s dependents, if applicable) with the same level of
medical, dental, accident, disability, long-term care and life insurance
benefits upon substantially the same terms and conditions (including
contributions required by Executive for such benefits) as existed immediately
prior to Executive’s Date of Termination (or, if more favorable to Executive, as
such benefits and terms and conditions existed immediately prior to the Change
in Control); such medical and dental insurance benefits shall be provided in the
form of continued group health coverage under COBRA for the 18 months following
Executive’s termination of employment, and thereafter, at the Company’s sole
discretion, either (i) under a fully insured Company health benefit plan, (ii)
as reimbursement (on an after tax basis) of the premium expense Executive incurs
to purchase comparable health coverage or (iii) as reimbursement (on an after
tax basis) of the actual out-of-pocket health expenses Executive incurs, and
such accident, disability, long-term care and life insurance benefits shall be
provided as a reimbursement (on an after tax basis) of the premium expense
Executive incurs to purchase such accident, disability, long-term care and life
insurance benefits.  Notwithstanding the foregoing, in the event Executive
becomes reemployed with another employer and becomes eligible to receive welfare
benefits from such employer, the welfare benefits described herein shall be
secondary to such benefits during the period of Executive’s eligibility, but
only to the extent that the Company reimburses Executive for any increased cost
and provides any additional benefits necessary to give Executive the benefits
provided hereunder.
 
In addition, the Company shall continue to make payments to or on behalf of the
Executive with respect to the expenses set forth on Exhibit A for a period of
three (3) years from such Date of Termination.
 
(c)         If during the Termination Period the employment of Executive shall
terminate other than by reason of a Qualifying Termination, then the Company
shall pay to Executive within thirty (30) days following the Date of
Termination, a lump-sum cash amount equal to the sum of (1) Executive’s base
salary through the Date of Termination and any bonus amounts which have become
payable, to the extent not theretofore paid or deferred, and (2) any accrued
vacation pay to the extent not theretofore paid.  The Company may make such
additional payments, and provide such additional benefits, to Executive as the
Company and Executive may agree in writing.
 
5.           Certain Additional Payments by the Company.
 
(a)         Anything in this Agreement to the contrary, in the event it shall be
determined that any payment, award, benefit or distribution (or any acceleration
of any payment, award, benefit or distribution) by the Company (or any of its
affiliated entities) or any entity which effectuates a Change in Control (or any
of its affiliated entities) to or for the benefit of Executive (whether pursuant
to the terms of this Agreement or otherwise, but determined without regard to
any additional payments required under this Section 5) (the “Payments”) would be
subject to the excise tax (the “Excise
 

 
E-49

--------------------------------------------------------------------------------

 

Tax”) under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any interest or penalties are incurred by Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then the Company
shall pay to Executive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by Executive of all taxes (including any Excise Tax)
imposed upon the Gross-Up Payment, Executive retains an amount of the Gross-Up
Payment equal to the sum of (x) the Excise Tax imposed upon the Payments and (y)
the product of any deductions disallowed because of the inclusion of the
Gross-up Payment in Executive’s adjusted gross income and the highest applicable
marginal rate of federal income taxation for the calendar year in which the
Gross-up Payment is to be made.  For purposes of determining the amount of the
Gross-up Payment, the Executive shall be deemed to (i) pay federal income taxes
at the highest marginal rates of federal income taxation for the calendar year
in which the Gross-up Payment is to be made, (ii) pay applicable state and local
income taxes at the highest marginal rate of taxation for the calendar year in
which the Gross-up Payment is to be made, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes and (iii) have otherwise allowable deductions for federal income tax
purposes at least equal to those which could be disallowed because of the
inclusion of the Gross-up Payment in the Executive’s adjusted gross
income.  Notwithstanding the foregoing provisions of this Section 5(a), if it
shall be determined that Executive is entitled to a Gross-Up Payment, but that
the Payments would not be subject to the Excise Tax if the Payments were reduced
by an amount that is less than 10% of the portion of the Payments that would be
treated as “parachute payments” under Section 280G of the Code, then the amounts
payable to Executive under this Agreement shall be reduced (but not below zero)
to the maximum amount that could be paid to Executive without giving rise to the
Excise Tax (the “Safe Harbor Cap”), and no Gross-Up Payment shall be made to
Executive.  The reduction of the amounts payable hereunder, if applicable, shall
be made by first reducing payments under Section 4(a)(ii), second reducing the
payments under Section 4(a)(i) and last reducing benefits under Section
4(b)(iii).  For purposes of reducing the Payments to the Safe Harbor Cap, only
amounts payable under this Agreement (and no other Payments) shall be
reduced.  If the reduction of the amounts payable hereunder would not result in
a reduction of the Payments to the Safe Harbor Cap, no amounts payable under
this Agreement shall be reduced pursuant to this provision.
 
(b)         Subject to the provisions of Section 5(a), all determinations
required to be made under this Section 5, including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment, the reduction of the
Payments to the Safe Harbor Cap and the assumptions to be utilized in arriving
at such determinations, shall be made by the public accounting firm that is
retained by the Company as of the date immediately prior to the Change in
Control (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and Executive within fifteen (15) business days
of the receipt of notice from the Company or the Executive that there has been a
Payment, or such earlier time as is requested by the Company (collectively, the
“Determination”).  In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control, Executive may appoint another nationally recognized public
accounting firm to make the determinations required hereunder (which accounting
firm shall then be
 

 
E-50

--------------------------------------------------------------------------------

 

referred to as the Accounting Firm hereunder).  All fees and expenses of the
Accounting Firm shall be borne solely by the Company and the Company shall enter
into any agreement requested by the Accounting Firm in connection with the
performance of the services hereunder.  The Gross-up Payment under this Section
5 with respect to any Payments shall be made no later than thirty (30) days
following such Payment.  If the Accounting Firm determines that no Excise Tax is
payable by Executive, it shall furnish Executive with a written opinion to such
effect, and to the effect that failure to report the Excise Tax, if any, on
Executive’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty.  In the event the Accounting Firm
determines that the Payments shall be reduced to the Safe Harbor Cap, it shall
furnish Executive with a written opinion to such effect.  The Determination by
the Accounting Firm shall be binding upon the Company and Executive.  As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the Determination, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”) or Gross-up
Payments are made by the Company which should not have been made
(“Overpayment”), consistent with the calculations required to be made
hereunder.  In the event that the Executive thereafter is required to make
payment of any Excise Tax or additional Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code) shall be promptly paid by the Company to or for the
benefit of Executive.  In the event the amount of the Gross-up Payment exceeds
the amount necessary to reimburse the Executive for his Excise Tax, the
Accounting Firm shall determine the amount of the Overpayment that has been made
and any such Overpayment (together with interest at the rate provided in Section
1274(b)(2) of the Code) shall be promptly paid by Executive (to the extent he
has received a refund if the applicable Excise Tax has been paid to the Internal
Revenue Service) to or for the benefit of the Company.  Executive shall
cooperate, to the extent his expenses are reimbursed by the Company, with any
reasonable requests by the Company in connection with any contests or disputes
with the Internal Revenue Service in connection with the Excise Tax.
 
6.           Withholding Taxes.  The Company may withhold from all payments due
to Executive (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.
 
7.           Reimbursement of Expenses.  If any contest or dispute shall arise
under this Agreement involving termination of Executive’s employment with the
Company or involving the failure or refusal of the Company to perform fully in
accordance with the terms hereof, the Company shall reimburse Executive, on a
current basis, for all reasonable legal fees and expenses, if any, incurred by
Executive in connection with such contest or dispute (regardless of the result
thereof), together with interest in an amount equal to the prime rate of Chase
Manhattan Bank, N.A. from time to time in effect, but in no event higher than
the maximum legal rate permissible under applicable law, such interest to accrue
from the date the Company receives Executive’s statement for such fees and
expenses through the date of payment thereof, regardless of whether or not
Executive’s claim is upheld by a court of competent jurisdiction.
 

 
E-51

--------------------------------------------------------------------------------

 

8.           Scope of Agreement.  Nothing in this Agreement shall be deemed to
entitle Executive to continued employment with the Company or its Subsidiaries,
and if Executive’s employment with the Company shall terminate prior to a Change
in Control, Executive shall have no further rights under this Agreement (except
as otherwise provided hereunder); provided, however, that any termination of
Executive’s employment during the Termination Period shall be subject to all of
the provisions of this Agreement.
 
9.           Successors; Binding Agreement.
 
(a)         This Agreement shall not be terminated by any Business
Combination.  In the event of any Business Combination, the provisions of this
Agreement shall be binding upon the Surviving Corporation, and such Surviving
Corporation shall be treated as the Company hereunder.
 
(b)         The Company agrees that in connection with any Business Combination,
it will cause any successor entity to the Company unconditionally to assume (and
for any Parent Corporation in such Business Combination to guarantee), by
written instrument delivered to Executive (or his beneficiary or estate), all of
the obligations of the Company hereunder.  Failure of the Company to obtain such
assumption and guarantee prior to the effectiveness of any such Business
Combination that constitutes a Change in Control, shall be a breach of this
Agreement and shall constitute Good Reason hereunder and shall entitle Executive
to compensation and other benefits from the Company in the same amount and on
the same terms as Executive would be entitled hereunder if Executive’s
employment were terminated following a Change in Control by reason of a
Qualifying Termination.  For purposes of implementing the foregoing, the date on
which any such Business Combination becomes effective shall be deemed the date
Good Reason occurs, and shall be the Date of Termination if requested by
Executive.
 
(c)         This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If Executive shall die
while any amounts would be payable to Executive hereunder had Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to such person or persons
appointed in writing by Executive to receive such amounts or, if no person is so
appointed, to Executive’s estate.
 
10.         Notice.  (a)  For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered or five (5) days after deposit in
the United States mail, certified and return receipt requested, postage prepaid,
addressed as follows:
 
If to the Executive:
 
Daniel S. Jonas
316 Highland Avenue
Syracuse, New York 13203

 
E-52

--------------------------------------------------------------------------------

 

If to the Company:


CONMED Corporation
525 French Road
Utica, New York 13502


Attention:  President


With a copy to:  Assistant General Counsel




or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
(b)         A written notice of Executive’s Date of Termination by the Company
or Executive, as the case may be, to the other, shall (i) indicate the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated and (iii) specify the termination date (which date shall be not
less than fifteen (15) (thirty (30), if termination is by the Company for
Disability) nor more than sixty (60) days after the giving of such notice).  The
failure by Executive or the Company to set forth in such notice any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company hereunder or preclude Executive or
the Company from asserting such fact or circumstance in enforcing Executive’s or
the Company’s rights hereunder.
 
11.         Full Settlement; Prior Agreement; Resolution of Disputes.  The
Company’s obligation to make any payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall be in lieu and in full
settlement of all other severance payments to Executive under any other
severance or employment agreement between Executive and the Company, and any
severance plan of the Company (including, for the avoidance of doubt, the Change
in Control Severance Agreement between the Company and Executive dated as of May
2, 2000, which is hereby amended and restated in its entirety by this
Agreement).  The Company’s obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against Executive or others.  In no event shall Executive
be obligated to seek other employment or take other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement and, except as provided in Section 4(b), such amounts shall not be
reduced whether or not Executive obtains other employment.
 
12.         Employment with Subsidiaries.  Employment with the Company for
purposes of this Agreement shall include employment with any Subsidiary.
 
13.         Survival.  The respective obligations and benefits afforded to the
Company and Executive as provided in Sections 4 (to the extent that payments or
benefits are owed as a result of a termination of employment that occurs during
the term of this Agreement), 5 (to the extent that Payments are made to
Executive as a result of a Change in Control that
 

 
E-53

--------------------------------------------------------------------------------

 

occurs during the term of this Agreement), 6, 7, 9(c) and 11 shall survive the
termination of this Agreement.
 
14.         GOVERNING LAW; VALIDITY.  THE INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLE OF CONFLICTS OF LAWS.  THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS AGREEMENT, WHICH OTHER PROVISIONS SHALL REMAIN IN
FULL FORCE AND EFFECT.
 
15.         Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.
 
16.         Miscellaneous.  No provision of this Agreement may be modified or
waived unless such modification or waiver is agreed to in writing and signed by
Executive and by a duly authorized officer of the Company.  No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  Failure by Executive
or the Company to insist upon strict compliance with any provision of this
Agreement or to assert any right Executive or the Company may have hereunder,
including without limitation, the right of Executive to terminate employment for
Good Reason, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.  Except as otherwise
specifically provided herein, the rights of, and benefits payable to, Executive,
his estate or his beneficiaries pursuant to this Agreement are in addition to
any rights of, or benefits payable to, Executive, his estate or his
beneficiaries under any other employee benefit plan or compensation program of
the Company.
 
17.         Compliance with Section 409A of the Code.  It is the parties’ intent
that the payments and benefits provided under this Agreement be exempt from the
definition of “non-qualified deferred compensation” within the meaning of
Section 409A of the Code, and the Agreement shall be interpreted
accordingly.  In this regard each payment under this Agreement shall be treated
as a separate payment for purposes of Section 409A of the Code.  To the extent
that any payment or benefit under this Agreement constitutes “non-qualified
deferred compensation” then this Agreement is intended to comply with Section
409A of the Code and the Agreement shall be interpreted accordingly.  If and to
the extent that any payment or benefit is determined by the Company (a) to
constitute “non-qualified deferred compensation” subject to Section 409A of the
Code, (b) such payment or benefit is provided to Executive and Executive is a
“specified employee” (within the meaning of Section 409A of the Code and as
determined pursuant to procedures established by the Company) and (c) such
payment or benefit must be delayed for six months from Executive’s Date of
Termination (or an earlier date) in order to comply with Section
409A(a)(2)(B)(i) of the Code and not cause Executive to incur any additional tax
under Section 409A of the Code, then the Company will delay making any such
payment or providing such benefit until the expiration of such six month period
(or, if earlier, Executive’s death, “disability” or a “change in control event”,
as such
 

 
E-54

--------------------------------------------------------------------------------

 

terms are defined in Section 1.409A-3(i)(4) and (5) of the Code).  In addition,
any expense reimbursements provided under this Agreement, including but not
limited to those reimbursements provided pursuant to Sections 4, 5 and 7 of this
Agreement, shall be paid to Executive as soon as practicable, but in any event
no later than the end of Executive’s taxable year following the taxable year in
which Executive incurs such reimbursable expense or remits in reimbursable tax
payment, as appropriate.
 


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and Executive has executed this Agreement
as of the day and year first above written.





     
CONMED Corporation
               
By:
/s/ Andrew W. Beakman 
Witness:
/s/ Terence M. Berge   
Name:
Andrew W. Beakman       
Title:
Assistant General Counsel - Assistant Secretary                                 
   
Executive
     
By:
/s/ Daniel S. Jonas
Witness:
/s/ Heather L. Cohen   
Name:
Daniel S. Jonas
     
Title:
V.P. Legal Affairs – General Counsel















 
E-55

--------------------------------------------------------------------------------

 


 




Executive
Change in Control Severance Agreement
Exhibit A




 
1.
ABA, NYSBA, ACCA dues, CLE course (with travel expense), and professional
license fees

 
2.
Car Allowance

 
3.
Airline Club Membership

 
4.
Club Memberships

 
5.
Cellular Phone, fax line and internet on-line service reimbursement

 
6.
Wall Street Journal and other subscriptions

 
7.
Tax Prep. Fees

 
 
E-56
 
 